Citation Nr: 1242160	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a stomach disability, to include as due to a service-connected left knee disability and the medications prescribed to treat it.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to an initial rating greater than 20 percent for left knee instability.

6.  Entitlement to an initial rating greater than 10 percent for left knee degenerative joint disease.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for neck and lumbar injuries claimed as due to Department of Veterans Affairs (VA) outpatient treatment in April 2008.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted, in pertinent part, the Veteran's claims of service connection for left knee instability and for left knee degenerative joint disease, assigning separate 10 percent ratings for each of these disabilities effective April 4, 2005.  The RO also denied the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression, and for a right knee disability (which was characterized as chondromalacia patella of the right knee).

In an April 2006 rating decision, the RO denied the Veteran's claims of service connection for a right foot disability and for a left foot disability.  This decision was not appealed and became final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).  The Veteran also did not submit any statements relevant to this claim within 1 year of the April 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a right foot disability and for a left foot disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a June 2008 rating decision, the RO assigned a higher initial 20 percent rating effective April 4, 2005, for the Veteran's service-connected left knee instability.  Because the initial rating assigned to the Veteran's service-connected left knee instability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter also is on appeal of a January 2009 rating decision in which the RO denied the Veteran's claims of service connection for a stomach disability, including as due to a service-connected left knee disability and the medications prescribed to treat it, and for a left shoulder disability.  The RO also denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for neck and lumbar injuries claimed as due to VA outpatient treatment in April 2008.  The RO finally determined that, as new and material evidence had not been received, the previously denied service connection claims for a right foot disability and for a left foot disability would not be reopened.

Unfortunately, as is explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims can be adjudicated.

The Veteran initially requested a Board hearing in February 2009 correspondence.  The Veteran's service representative then requested that the Veteran be scheduled for a Travel Board hearing in June 2009.  The Veteran submitted a VA Form 9 (substantive appeal) in May 2010 in which he declined a Board hearing.  The representative also requested a Travel Board hearing again in a July 2012 "Motion to Remand" filed directly with the Board.  Given the apparent confusion about the Veteran's desire for a Board hearing, the Board sent him a hearing clarification letter in September 2012.  Neither the Veteran nor his representative responded.  

Given the argument presented by the service representative concerning the Veteran's desire for a Board hearing and the complexity of the Veteran's currently appealed claims, and although the Veteran did not respond to the September 2012 hearing clarification letter sent to him, the Board is reluctant to proceed with adjudication of the Veteran's claims before attempting to schedule him for a Travel Board hearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

